            Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                             :
                                                             :
    VIVEK RAJKUMAR,                                          :
                                                             :
                 Plaintiff,                                  :
                                                             :    Civil Action No. 2:21-cv-113
                                                             :
                    vs.                                      :
                                                             :
    GATEWAY SCHOOL DISTRICT,                                 :
                                                             :
                              Defendant                      :
                                                             :
                                                             :
                                                             :


       DEFENDANT’S BRIEF IN SUPPORT OF SECOND MOTION TO DISMISS
    PURSUANT TO RULE 12(B)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE

         Defendant, Gateway School District (hereinafter the “District”), by and through its

attorneys, Andrews & Price, LLC, files the following Brief in Support of the District’s Second

Motion to Dismiss Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure:

                                            I.        BACKGROUND

         Plaintiff initiated this matter by the filing of a Complaint on January 26, 2021. As required

by Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant assumes Plaintiff’s,

allegations to be true, and views all facts in the light most favorable to them. Viewed according to

these standards, the facts affecting Plaintiff’s claims against the Defendant are construed as follows

for purposes of resolving the Motion to Dismiss.1




1
  In accordance with the standard of review, the “facts” relevant to this Motion to Dismiss are taken from the Plaintiff’s
Complaint. By no means does the District concur with this rendition of the facts other than for the purpose of resolving
this motion.
          Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 2 of 17




       Plaintiff is a resident of the Monroeville borough and a matriculated student of the Gateway

School District, who has taken considerable interest in the functioning and governance of the

Gateway School District which includes attendance at meetings of the School Board of the

Gateway School District (the “School Board”), communication with teachers, communication with

administrators regarding the curriculum, attendance at the community library that is located on

Defendant’s property, and general attendance at school-sponsored events and activities that are

otherwise open to the public. (Complaint hereinafter “C” ¶ 10). At all relevant times, Plaintiff has

had an interest in sharing ideas with District administrators in regard to improvement of the

academic curriculum, the honoring of academic achievements, and general thoughts and

suggestions regarding changes at the District. (C, ¶ 13).

       In June 2014, in accordance with his interest in making improvements at the District,

Plaintiff approached administrators at the District with photographs he had taken at another local

school district of plaques that were displayed and recognized each year’s Valedictorian, National

Merit Finalists, and an “SAT Hall of Fame” for students scoring 1450 and above. (C, ¶ 15).

Plaintiff suggested to District administrators that he believed that honoring District academic

achievers in the same or similar manner would be a good addition to the District. (C, ¶ 16). The

following day, Plaintiff planned to attend the District’s graduation ceremony. Upon entering the

ceremony, Plaintiff was detained by two Monroeville Police officers. (C, ¶ 17). Due to the

embarrassment and confusion regarding his temporary detention by the police officers, Plaintiff

went back to the District the next day to ask District administrators about this detention. Plaintiff

was informed by Gateway administrators that they questioned his motives in showing them the

photographs and instructed the police officers to “keep an eye” on him. (C, ¶ 18).
              Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 3 of 17




           In or around September 2014 (then) Assistant Superintendent, Dr. William Short,2 sent an

email to Gateway High School faculty and staff indicating that if the Plaintiff entered Gateway

High School or contacted anyone within Gateway High School, that Monroeville Police corporal

Mark Kandrack was to be informed. At that time, Cpl. Kandrack was the District’s School

Resource Officer (“SRO”). (C, ¶ 20). In September 2014, Plaintiff exchanged emails with District

counselor Colleen Tortorella expressing concerns about the physics curriculum at Gateway High

School. (C, ¶ 21). Pursuant to Dr. Short’s directive, Mrs. Tortorella informed Cpl. Kandrack of

this correspondence. (C, ¶ 22). Cpl. Kandrack inappropriately shared details of this correspondence

with at least one individual outside of the District and outside of Monroeville Police Department.

(C, ¶ 23).

           On or around January 19, 2016, Plaintiff visited Gateway High School in order to speak

with the SRO to report a crime and to discuss bringing charges against an individual known to the

SRO. (C, ¶ 30). Plaintiff visited the District’s premises after school-hours, and all extracurricular

activities that day had been cancelled; thus, no students were present on the premises. (C, ¶ 31).

Plaintiff and the SRO spoke in the lobby of the District’s building. (C, ¶ 32). After several minutes

of speaking, the SRO became angry and physically assaulted Plaintiff. (C, ¶ 33). The SRO forcibly

removed Plaintiff from the District building at that time. (C, ¶ 34). During the assault, the Plaintiff

yelled out in order to alert the administrative personnel who were in the building at the time. (C, ¶

35).

           In response thereto, Plaintiff received a letter, via constable, dated January 21, 2016 (the

“Defiant Trespass notice”) from the law firm of Bruce E. Dice & Associates, P.C., which

represents Gateway School District. The letter alleged that Plaintiff had “exhibited disruptive, loud



2
    Dr. Short is now the Superintendent for the District.
          Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 4 of 17




and/or abrasive behavior with more than one employee on Gateway School District property in

direct contravention of Gateway’s School Visitors Policies after he was asked to leave the

property.” (C, ¶ 37). Further, the Defiant Trespass notice indicated that Plaintiff was “no longer

licensed or privileged to enter upon or remain at any of the properties owned by Gateway School

District, except for meetings scheduled, in advance, by an administrator of the District.” (C, ¶ 38).

Then-superintendent Dr. Nina Zetty made the decision to ban Plaintiff from District properties

because he yelled out to attract the nearby administrators’ attention during the SRO’s assault on

him. (C, ¶ 39).

       The Defiant Trespass notice threatened legal action against Plaintiff, indicating that

“Should the District learn that there has been a violation of the enclosed policy you may be

removed from the property and proper legal action may be taken by the District.” (C, ¶ 40). The

Defiant Trespass notice provided no end date to this ban nor any exceptions for attendance at

public school board meetings, public events, or access to the public community library. (C, ¶ 41).

Furthermore, Defendant has repeatedly ignored attempts by the Plaintiff to communicate within

the parameters of the ban. (C, ¶ 42). On several occasions following the issuance of the ban,

Plaintiff called Gateway School District requesting to speak to an administrator about the ban. (C,

¶ 43). None of Plaintiff’s phone calls were returned. (C, ¶ 44).

       On July 18, 2017, Plaintiff, in compliance with the Defiant Trespass notice, sent email

correspondence to District administrators Dr. William Short, Dr. Dennis Chakey, and Dr. Guy

Rossi requesting a time to come in and meet to discuss reconsidering the ban. (C, ¶ 45). Plaintiff

received no response to his July 18, 2017 inquiry, despite the Defiant Trespass notice indicating

that he would be permitted on District property for the purpose of “meetings scheduled, in advance,

by an administrator of the District.” (C, ¶ 46). Defendant has expanded the ban articulated in the
          Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 5 of 17




Defiant Trespass notice to include the prohibition of communications with District employees and

attendance at District events occurring off of District-property. (C, ¶ 47).

       On August 6, 2018, Plaintiff exchanged emails with District counselor, Mrs. Colleen

Tortorella, where she indicated that “[t]he only communications you are permitted to have with

Gateway at this time are to request transcripts.” (C, ¶ 48). On September 6, 2018, Plaintiff

communicated via email with District teacher, Mr. Mark Wallace, requesting a letter of

recommendation in support of his application for admission to the Massachusetts Institute of

Technology (“MIT”). (C, ¶ 49). On September 7, 2018, Mr. Wallace, in part, replied “I am really

not allowed to respond to you on school email. However, I can do the letter for you.” (C, ¶ 50).

On September 30, 2018, Plaintiff sent a similar email correspondence to District teacher, Dr. James

Pottinger, requesting a letter of recommendation. No reply was received. (C, ¶ 51). On October

18, 2018, Plaintiff followed-up via email correspondence with Dr. Pottinger regarding his request

for a recommendation letter. No reply was received. (C, ¶ 52).

       At 8:02 AM on October 22, 2018, Dr. Short sent Mr. Wallace and Dr. Pottinger an email

saying that they were permitted to respond to Plaintiff’s email requests for a letter of

recommendation. (C, ¶ 53). At 8:10 AM on October 22, 2018, Dr. Pottinger finally responded,

noting, in part: “I was waiting for a confirmation from Dr. Short regarding our communication via

the school district resources. He recently confirmed the permission via email. I would be happy to

help you attain your goals and support you in your academic endeavors.” (C, ¶ 54).

       On December 14, 2018, Plaintiff attempted to attend the 15th annual Coffee-fora-Change

charity event which took place at North American Martyrs Church, located at 2526 Haymaker

Road, Monroeville, Pennsylvania 15146. (C, ¶ 55). The property which North American Martyrs

Church is located on is not owned by the District, and attendance at the event was open to the
            Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 6 of 17




general public. (C, ¶ 56). After arriving at the event, and even though the event was not held on

District property, Plaintiff was informed by District teacher and faculty sponsor for the event, Mr.

Shawn Whelan, that he was not permitted to be at the event due to the terms of the Defiant Trespass

notice. (C, ¶ 57).

         On January 2, 2019, counsel for Plaintiff requested via email correspondence to counsel

for District that the District issue a notice to all faculty and staff of the District indicating that the

Defiant Trespass notice ban does not extend to electronic communication and that they are

permitted to engage in email correspondence with the Plaintiff should they wish to do so. (C, ¶

58). To date this request has not been granted. (C, ¶ 59).

         Plaintiff’s Complaint consists of four counts as follows: COUNT I - Constitutional and

Civil Rights Pursuant to 42 U.S.C. §§ 1983, 1988 First Amendment Retaliation; COUNT II -

Constitutional and Civil Rights Pursuant to 42 U.S.C. §§ 1983, 1988 Violation of First Amendment

Speech Rights; COUNT III - Unconstitutional Prior Restraint Pursuant to 42 U.S.C. §§ 1983, 1988

Violation of First and Fourteenth Amendment Rights to Free Speech; COUNT IV - Violation of

Article I, Section 7 Pennsylvania Constitution.

         Plaintiff alleges that his discussions with District employees and participation in advocacy

efforts with District employees regarding educational programming and the District’s curriculum,

were a matter of public importance, specifically important to all residents of the District which

were protected by the First Amendment of the U.S. Constitution and Article I, Section 7 of the

Pennsylvania Constitution. (C, ¶¶ 62-63).3 Plaintiff alleges that his report of a crime to the

District’s SRO, and his attempts to draw attention to the SRO’s ensuing assault on him, were a



3
  Plaintiff’s Complaint does not explicitly allege a violation of his right to free speech under Article I, Section 7 of
the Pennsylvania Constitution but rather repeats a claim of a violation of the First Amendment of the United States
Constitution; however, Count IV is titled “Violation of Article I, Section 7 Pennsylvania Constitution.”
           Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 7 of 17




substantial motivating factor behind Defendant issuing a Defiant Trespass Notice against Plaintiff

and barring him from any further attendance, participation, or involvement in District-matters and

activities. (C, ¶ 72).

        Plaintiff alleges that the District has a pattern and practice of retaliating against Plaintiff

for his continued involvement in District matters, including detaining him for attending a

graduation ceremony, and informing staff that law enforcement should be notified if he came into

a District building, such that these actions have the force of a custom or policy. (C, ¶ 68). By

permanently barring Plaintiff from District-premises, District-activities, and threatening legal

action against Plaintiff for violation of the same, it is alleged that the Defendant violated Plaintiff’s

First and Fourteenth Amendment rights under the U.S. Constitution and his rights under Article I,

Section 7 of the PA Constitution and discouraged his further exercise of such rights. (C, ¶¶ 69, 80,

85, 91).

        Under Plaintiff’s Pennsylvania Constitutional claim in Count IV, Plaintiff claims to have

suffered substantial damages including litigation expenses including attorney fees, loss of

reputation, humiliation, embarrassment, inconvenience, loss and/or delay of educational

opportunities, mental and emotional anguish and distress and other compensatory damages. (C, ¶

93).

        The District files the within Brief in Support of the Motion to Dismiss Plaintiff’s Complaint

in its entirety, as Plaintiff’s claims fail to state a claim upon which relief can be granted.

Additionally the District requests the dismissal of any monetary damages requested as part of

Count IV of the Complaint, as Plaintiff’s claims fail to state a claim upon which relief can be

granted.
           Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 8 of 17




                                II.      STANDARD OF REVIEW


         Federal Rule of Civil Procedure 12(b)(6) states that a complaint may be dismissed for

“failure to state a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). In order to

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.” Iqbal, 129 S.Ct. at 1949 (quoting Twombly,

550 U.S. at 570). In Iqbal, the Supreme Court outlined a two-part analysis that district courts must

conduct when reviewing a complaint challenged under 12(b)(6). See Flower v. UPMC Shadyside,

578 F.3d 203, 210–211 (3d Cir. 2009).

         In Fowler, this Court held that, following Iqbal, motions to dismiss for failure to state a

claim in civil cases should be subject to a two-part analysis.4 Fowler, 578 F.3d at 210–211. First,

the court should separate the factual and legal elements of a claim; it must accept any well-pleaded

facts as true but may disregard any legal conclusions. Id. Second, the court must determine whether

the well-pleaded facts are sufficient to show that the plaintiff has a “plausible claim for relief.” Id.

at 211. “In other words, a complaint must do more than allege the plaintiff's entitlement to relief.

A complaint has to ‘show’ such an entitlement with its facts.” Id. If the well-pleaded facts do no

more than permit the court to infer the mere possibility of misconduct, the complaint has not

“shown” that the pleader is entitled to relief.5 Id.

         The Court recognized in Fowler that both Twombly and Iqbal specifically repudiated the

earlier standard of Conley v. Gibson, 355 U.S. 41, 45-46 (1957), which permitted dismissal of a

complaint for failure to state a claim only if “it appear[ed] beyond doubt that the plaintiff can prove




4
  In Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011), cert. denied, 132 S. Ct. 1861 (2012), the Court
added the step of first identifying the elements of the plaintiff’s cause of action.
5
  Twombly and Iqbal are not satisfied by the presence of any factual allegations, but only by factual allegations
sufficient to support a plausible, rather than simply conceivable, claim.
            Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 9 of 17




no set of facts in support of his claim which would entitle him to relief.” Fowler, 578 F.3d at 210.

          A complaint must do more than allege the plaintiff’s entitlement to relief, but instead must

“show” such entitlement with its facts in order to survive a motion to dismiss. Id. Therefore,

“[d]etermining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the court to draw on its judicial experience and common sense.” McTernan v.

City of York, 577 F.3d 521, 530 (3d Cir. 2009) (quoting Iqbal, 129 S.Ct. at 1950).

          Although this Court must accept all well pleaded facts in the complaint as true, legal

conclusions are not “entitled to the assumption of truth.” Iqbal, 129 S. Ct. at 1950 (citation

omitted). Because Fed. R. Civ. P. 8 (a)(2) requires a showing, rather than a blanket assertion, of

entitlement to relief, courts evaluating the viability of a complaint must look beyond conclusory

statements and determine whether the complaint has alleged enough facts to state a claim to relief

that is plausible on its face. Bell Atlantic v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167

L. Ed. 2d 929, 949 (2007).

          Indeed, it is not sufficient to allege mere elements of a cause of action; instead a complaint

must allege facts “to raise a right to relief above the speculative level.” Umland v. Planco

Financial Services, Inc., 542 F.3d 59, 64 (3d Cir. 2008) (quoting Philips v. County of Allegheny,

515 F.3d 224, 233 (3d Cir. 2008)). A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d

868 (2009). Examination of the context of the claim, including the underlying substantive law is

therefore necessary in order to properly assess plausibility. Renfro v. Unisys Corp., 671 F.3d 314,

321 (citing In re Insurance Brokerage Antitrust Litigation, 618 F.3d 300, 320, n. 18 (3d Cir.

2010)).
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 10 of 17




                                      III.    ARGUMENT

A.     PLAINTIFF’S COMPLAINT IS TIME BARRED.

1.     Plaintiff’s Complaint consists entirely of allegations of conduct which occurred
outside of applicable statutes of limitations.

       All of the claims within Plaintiff’s Complaint are brought either pursuant to 42 U.S.C.A.

§1983 (with requests for attorney fees pursuant to §1988) or the Pennsylvania Constitution.

       With respect to §1983 actions, there is no federal statute of limitations. However, §1988

contains a borrowing provision under which this gap shall be filled by reference to “the common

law, as modified and changed by the constitution and statutes of the State wherein the court having

jurisdiction of such civil ... cause is held.” 42 U.S.C.A. §1988. In Wilson v. Garcia, 471 U.S. 261,

105 S.Ct. 1938, 85 L.Ed.2d 254 (1985), the Supreme Court determined after extensive discussion

that all §1983 actions should be classified as claims for personal injury for the purpose of

determining the limitations period under the applicable state law. Garcia, 471 U.S. at 272–76, 280,

105 S.Ct. at 1944–47, 1949.

       Based on its personal injury tort law, the statute of limitations for a § 1983 claim arising in

Pennsylvania is two years. 42 Pa. Cons.Stat. § 5524(2); see also Kost v. Kozakiewicz, 1 F.3d 176,

189–90 (3d Cir.1993)(emphasis added). Federal law governs a cause of action's accrual date. Genty

v. Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir.1991). Under federal law, a cause of action

accrues, and the statute of limitations begins to run, “when the plaintiff knew or should have known

of the injury upon which its action is based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582,

599 (3d Cir.1998) (citation omitted); see also Montgomery v. De Simone, 159 F.3d 120, 126 (3d

Cir.1998). The determination of the time at which a claim accrues is an objective inquiry; we ask

not what the plaintiff actually knew but what a reasonable person should have known. Barren v.

United States, 839 F.2d 987, 990 (3d Cir.1988). As a general matter, a cause of action accrues at
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 11 of 17




the time of the last event necessary to complete the tort, usually at the time the plaintiff suffers an

injury. See United States v. Kubrick, 444 U.S. 111, 120, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979).

“The cause of action accrues even though the full extent of the injury is not then known or

predictable. Were it otherwise, the statute would begin to run only after a plaintiff became satisfied

that he had been harmed enough, placing the supposed statute of repose in the sole hands of the

party seeking relief.” Wallace, 549 U.S. at 391, 127 S.Ct. 1091 (internal quotation marks and

citations omitted).

       With respect to Pennsylvania Constitutional actions, such claims are also subject to a two

year statute of limitations under 42 Pa.C.S. § 5524(7): “Any other action or proceeding to recover

damages for injury to person or property which is founded on negligence, intentional, or otherwise

tortious conduct” must be commenced within two years of the actionable conduct. McGinness v.

Nazareth Borough, CIV.A. 13-7087, 2015 WL 1511051, at *5 (E.D. Pa. Apr. 2, 2015).

       Under this precedent, all claims based on the District’s actions prior to January 26, 2019

would be time barred pursuant to the respective applicable statutes of limitations to Plaintiff’s

claims. The entirety of Plaintiff’s Complaint consists of allegations of conduct occurring before

this date with the latest allegation occurring on January 2, 2019. Therefore, Plaintiff’s Complaint

is entirely time barred and should be dismissed with prejudice.

2.     Plaintiff’s Complaint fails to present a viable continuing violation exception to the
timely filing requirement.

       Plaintiff has asserted that the District’s prohibition of Plaintiff from communicating or

speaking with any District employee and/or participating or attending any District-associated event

constitutes and continues to constitute an unconstitutional prior restraint. (Complaint, ¶ 85).

       “The continuing violations doctrine is an ‘equitable exception to the timely filing

requirement.’ ” Cowell v. Palmer Township, 263 F.3d 286, 292 (3d Cir.2001) (quoting West v.
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 12 of 17




Philadelphia Elec. Co., 45 F.3d 744, 754 (3d Cir.1995)). The doctrine is most frequently applied

in the Title VII context, but has been applied in other contexts as well, including claims brought

under section 1983. See Cowell, 263 F.3d at 292. Under the continuation violation theory, “[w]hen

a defendant's conduct is part of a continuing practice, an action is timely so long as the last act

evidencing the continuing practice falls within the limitations period; in such an instance, the court

will grant relief for the earlier related acts that would otherwise be time-barred.” Brenner v. Local

514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283, 1295 (3d Cir.1991) (citation

omitted). It is a narrow and equitable exception and “should not provide a means for relieving

plaintiff[ ] from [his] duty to exercise reasonable diligence in pursuing [his] claims.” Cowell, 263

F.3d at 295 (citations omitted). “[I]f prior events should have alerted a reasonable person to act at

that time, the continuing violation theory will not overcome the relevant statute of limitations,”

King v. Township of East Lampeter, 17 F.Supp.2d 394, 416 (E.D.Pa.1998), aff'd, 182 F.3d 903 (3d

Cir.1999).

       To proceed under the doctrine, a plaintiff must establish both: 1) that “the last act

evidencing the continuing practice falls within the limitations period”; and 2) that “the defendant's

conduct is more than the occurrence of isolated or sporadic acts.” Cowell, 263 F.3d at 292. “The

focus of the continuing violations doctrine is on affirmative acts of the defendants.” Id. at 293.

       As described supra, the most recent affirmative act of Defendant alleged within Plaintiff’s

Complaint is said to have occurred on January 2, 2019 which is outside of the applicable statute

of limitations period. As a result, Plaintiff has failed to satisfy the first prong of the continuing

violation doctrine.

       Even assuming arguendo that Plaintiff can satisfy the first prong of this test, Plaintiff also

fails to demonstrate the Defendant's conduct is more than the occurrence of isolated or sporadic
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 13 of 17




acts. With respect to this inquiry, the Third Circuit has instructed courts to consider subject matter,

frequency, and the degree of permanence, as follows: (1) whether the violations constitute the

same type of [harm], tending to connect them in a continuing violation; (2) whether the acts are

recurring or more in the nature of isolated incidents; and (3) whether the act had a degree of

permanence which should trigger the plaintiff's awareness of and duty to assert his rights and

whether the consequences of the act would continue even in the absence of a continuing intent to

discriminate. Cowell, 263 F.3d at 292. The degree of permanence consideration is the most

important of the factors. Id.

       The Eastern District of Pennsylvania applied this standard in Schneck v. Saucon Valley Sch.

Dist., 340 F. Supp. 2d 558 (E.D. Pa. 2004). In Schneck, a formal high school teacher who had

resigned after being disciplined brought a §1983 First Amendment claim against his formal

employer the Saucon Valley School District. The plaintiff asserted a continuing violation theory

arguing that the district’s conduct was of a continuous nature which would allow for exception to

timely filling requirements. Id. at 580. The alleged conduct of the district included claims that the

district had suspended the plaintiff from his job for more than a full school year barring him from

school property. Id. at 581.

       The court ultimately held that the consideration of the “degree of permanence” of

defendant's alleged conduct weighed so heavily against applying the continuing violations

doctrine, that it was virtually dispositive of the question-even assuming that other factors weighed

in plaintiff's favor. Id. The court found that “the nature of these prior alleged violations

unquestionably should have triggered plaintiff's awareness of the need to assert his rights” and that

“the suspension alone clearly had a degree of permanence such that plaintiff's awareness of the
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 14 of 17




need to assert his rights should have been triggered. From that point forward, it cannot be said that

plaintiff was oblivious to the need to assert his rights.” Id.

        The conduct in Schneck is substantially similar (if not nearly identical) to the conduct

alleged in Plaintiff’s Complaint. The District’s issuance of the “Defiant Trespass notice” on

January 21, 2016 is the type of conduct outlined in this precedent which has the requisite degree

of permanence that would put Plaintiff on notice of a need to assert his rights. In fact, Plaintiff

himself admits he is aware of the permanent nature of the “Defiant Trespass notice” within his

Complaint when he alleges that the District “permanently” barred him from District-premises and

District-activities and that the notice “provided no end date to this ban”. (C, ¶¶ 41, 69). As a result,

Plaintiff also fails the second prong of the continuing violation doctrine and his claims are entirely

time-barred. Plaintiff’s Complaint should therefore be dismissed with prejudice.

B.   SHOULD THE COURT DENY DEFENDANT’S MOTOIN TO DISMISS THE
COMPLAINT IN ITS ENTIRETY, PLAINTIFF’S CLAIMS FOR MONETARY RELIEF
PURSUANT TO THE PENNSYLVANIA CONSTITUTION ARE PROHIBITED.

        As discussed above, Plaintiff claims to have suffered damages including litigation expenses

including attorney fees, loss of reputation, humiliation, embarrassment, inconvenience, loss and/or

delay of educational opportunities, mental and emotional anguish and distress and other

compensatory damages under Count IV of his Complaint brought pursuant to an alleged violation

of Article I, Section 7 of the Pennsylvania Constitution. (C, ¶ 93).

        As recognized by the Third Circuit in its decision in Pocono Mt. Charter Sch. v. Pocono

Mt. Sch. Dist., 442 Fed. Appx. 681, 687 (3d Cir. 2011)(unpublished): “No Pennsylvania statute

establishes, and no Pennsylvania court has recognized, a private cause of action for damages under

the Pennsylvania Constitution. See Jones v. City of Phila., 890 A.2d 1188, 1208 (Pa.Commw.2006)
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 15 of 17




(“[N]either Pennsylvania statutory authority nor appellate case law has authorized the award of

money damages for violation of the Pennsylvania Constitution.”).”

       Accordingly, should the Court deny in part or in in whole Defendant’s Motion to Dismiss

the Complaint in its entirety, any claim for monetary damages brought pursuant to Count IV of

Plaintiff’s Complaint should be dismissed with prejudice.

                                          IV.     CONCLUSION

       For the reasons set forth above, the Defendant, Gateway School District respectfully

requests that the Court find that Plaintiff has failed to state a claim for which relief can be granted

with respect to all counts of Plaintiff’s Complaint. Accordingly, Plaintiff’s Complaint must be

dismissed with prejudice. In the alternative, the District respectfully requests that the Court find

that Plaintiff has failed to state a claim for which relief can be granted with respect to any monetary

damages requested by Plaintiff as part of Count IV of Plaintiff’s Complaint.

                                                Respectfully submitted,

                                                ANDREWS & PRICE


                                          By: /s/ Joseph W. Cavrich
                                              Joseph W. Cavrich, Esq.
                                              P.A. I.D. No. 52693
                                              /s/ Salvatore Bittner
                                              Salvatore Bittner, Esq.
                                              PA I.D. No. 322929
                                              Firm No. 549
                                              1500 Ardmore Boulevard, Suite 506
                                              Pittsburgh, PA 15221
                                              (412) 243-9700
                                              Attorneys for the Defendant
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 16 of 17




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that I have complied with the Court’s Order of January 28, 2021 (ECF No.

3), which obligated the undersigned counsel to make a good faith effort to meet and confer with

Plaintiff’s counsel before filing the within motion to determine whether any pleading defects were

curable by amendment, thereby obviating part or all of the motion.

                                             /s/ Joseph W. Cavrich
                                             Joseph W. Cavrich, Esq.
         Case 2:21-cv-00113-CB Document 13 Filed 03/29/21 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.

Parties may access this filing through the Court’s ECF system.




                                              /s/ Joseph W. Cavrich
                                              Joseph W. Cavrich
